MORROW, Presiding Judge.
The offense is robbery; penalty assessed at confinement in the penitentiary for five years.
The victims of the offense were Jesse W. Faulkner and Marjorie Moore, by whose testimony it was shown that the appellant, with a pistol, caused them to stop their car upon the highway, demanded and received their money. The appellant’s testimony and that of his witnesses presented the defense of alibi.
Bill of exception No. 1 relates to the sufficiency of the evidence.
By bill No. 2 it is shown that J. W. Faulkner and Marjorie Moore each testified on direct examination in behalf of the state that the appellant assaulted and robbed them about 11:30 at night on the 12th of September, 1930, and took from them $44 in money, a watch and a ring, whereupon the state rested. The appellant presented a number of witnesses on the issue of alibi. After the appellant rested, the state called the witness Cothan, who testified that on the morning of September 13th, he "arrested the appellant and took from him $1 and a few cents in change arid a pocket knife. Objection was made that the testimony was not in rebuttal. It is not claimed or shown that the testimony was not relevant to some issue in the case.
Bill No. 3 complains of an inquiry of the witness Faulkner as follows: *564“Now, Mr. Faulkner, why was it that you gave Carl Sprinkle $44.00 in money and your watch? What was your reason for doing that?”
The witness replied: “I was afraid if I didn’t he would kill me.” The bill shows no error.
The judgment is affirmed.

Affirmed.